Citation Nr: 9928658
Decision Date: 09/02/99	Archive Date: 11/08/99

DOCKET NO. 98-15 737A              DATE SEP 02, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Whether the veteran's claim of entitlement to service connection
for a right index finger giant cell tumor of the tendon sheath is
well grounded.

2. Entitlement to a temporary total disability evaluation under the
provisions of 38 C.F.R. 4.30 based on a period of convalescence.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1961 to October 1964
and from September 1965 to September 1968. Service in Vietnam is
indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a July 1998 Department of Veterans Affairs (VA)
Regional Office (RO) rating decision which denied entitlement to
service connection for right index finger giant cell tumor of the
tendon sheath and denied entitlement to a temporary total
evaluation because of treatment for a service-connected condition
requiring convalescence.

The Board notes that in a rating decision dated in September 1998,
the RO granted service connection for residuals of an in-service
fracture of the distal phalanx of the right index finger,
establishing a zero percent evaluation effective March 1977.

In March 1999, this claim was remanded by the Board to the RO for
further development, which was completed by the RO. A Supplemental
Statement of the Case which continued to deny the veteran's claims
was issued by the RO in May 1999, and the case was subsequently
returned to the Board.

FINDINGS OF FACT

1. Service connection has been established for tinnitus, for
bilateral hearing loss, for a history of pilonidal cyst and for a
fracture of the distal phalanx of the right index finger.

2. There is no evidence of record showing the incurrence of giant
cell tumor of the right index finger during service; no competent
evidence demonstrating a causal relationship between the veteran's
giant cell tumor of the right index finger and either the veteran's
service or any service-connected disability; and no evidence

- 2 -

showing an aggravation of any service-connected disability and the
giant cell tumor condition.

3. In June 1998, the veteran received treatment at the Audie Murphy
VA Medical Center in San Antonio, Texas for the removal of a giant
cell tumor of the tendon sheath of the right index finger.

CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded claim
of entitlement to service connection for a giant cell tumor of the
right index finger. 38 U.S.C.A. 5107(a) (West 1991).

2. The criteria for a temporary total disability rating for
convalescence have not been met, and the veteran has not submitted
a claim upon which relief may be granted. 38 C.F.R. 4.30 (1998);
Sabonis v. Brown, 6 Vet. App. 426 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a giant cell tumor of the
tendon sheath of his right index finger as a result of an in-
service fracture of the distal phalanx of the right index finger.
He contends that the tumor is in the same location as the in-
service fracture and that the two conditions are causally related.
The veteran also contends that he is entitled to a temporary total
disability evaluation because he was instructed by his physician
not to work for six weeks following surgery to remove the tumor
from his index finger.

In the interest of clarity, the Board will first review the factual
background of this case. The two issues on appeal will then be
discussed.

- 3 -

Factual Background

The veteran's service medical records show that he injured his
right index finger in July 1963. The record shows that x-rays
revealed a small undisplaced chip at the base of the distal
phalanx. In August 1964, on examination for separation, the
veteran's upper extremities were normal, and no disability of the
right hand was identified by either the veteran or the examiner. In
September 1968, upon examination for discharge from the veteran's
second period of service, the veteran's upper extremities were
normal. The veteran's service medical records do not contain any
other reference to any injury to or disability of the right index
finger.

In October 1997, the veteran sought service connection for
residuals of an in- service right finger injury. In April 1998, the
veteran underwent a VA examination of his hand, thumb and fingers.
The veteran reported having injured his right index finger at some
time in the mid- 1960's, though he did not recall the details of
the injury. He reported that following service, he worked as a
truck driver, and that he noted that over the past few years, he
had an increasing enlargement of the lateral aspect of the right
second proximal interphalangeal joint. He reported that the
enlargement was painless, and that he had not received any
treatment for it. Physical examination revealed good alignment and
a fall range of motion of the metaphalangeal and interphalangeal
joints, and a multilobulated tumor at the lateral aspect of the
proximal interphalangeal joint. A diagnostic impression of
multilobulated tumor involving the right second finger, most likely
a giant cell tumor. The veteran was recommended to the Hand Clinic
for surgical attention.

In June 1998, the veteran underwent surgery for removal of the
right index finger giant cell tumor of the tendon sheath. The
report noted that the veteran reported a slow growing mass on the
right index finger, which was not painful, but was in the way,
given that he used his right hand to shift gears. The tumor was
removed in toto, and the veteran was transferred to the outpatient
surgery department in stable condition. Later in June 1998, the
veteran was evaluated for follow-up from the surgery, with an
impression of giant cell tumor of the tendon sheath.

- 4 -

In a statement dated in June 1998, the veteran reported that he
injured his right index finger in 1966, while serving in Vietnam,
and that he received treatment in the field. He did not recall any
reference to the injury in his service medical records. He stated
that he believed that the tumor which later developed on his right
index finger was related to the in-service injury, and that he
sought temporary total evaluation for the period of convalescence
following the surgery.

In July 1998, the veteran submitted a Notice of Disagreement with
the RO's denial of service connection and of temporary total
compensation for convalescence following surgery for the tumor on
his right index finger. He stated that the tumor resulted from an
in-service injury, was in the same location as the in-service
injury and that he had noticed the gradual development of the tumor
since service, with it becoming more noticeable approximately one
and a half years earlier. He noted that the affected finger was
crooked since service, and that he constantly aggravated the site
of the injury because he is right-handed. He also stated that he
felt that an oncologist's opinion would be "appropriate".

In a rating decision dated in September 1998, the RO established
service connection for an in-service fracture of the right index
finger. The RO stated that the veteran's service medical records
showed the incurrence of a fracture of the distal phalanx of the
right index finger, but that the condition was acute and
transitory, with no evidence of any residual complaint or
disability in service.

In September 1998, the veteran submitted his substantive appeal (VA
Form 9), in which he contended that the giant cell tumor was
causally related to his now- service-connected right index finger
condition. He further cited the incurrence of a second in-service
injury to the right index finger as evidence of a connection to
service. With respect to the claim of entitlement to a temporary
total evaluation, the veteran stated that his right hand was
incapacitated by a cast for one month following surgery, and that
he was instructed by his physician not to return to work for six
weeks.

5 -

The veteran's representative in its Informal Hearing Presentation
of February 1999 argued that the Board should consider the
application of Allen v. Brown, 7 Vet. App. 439 (1995) and to
consider whether an additional disability has resulted from the
aggravation of a nonservice-connected disability by a service-
connected disability pursuant to 38 C.F.R. .310 (1998).

As noted above, the Board remanded this case for further
development in March 1999. The Board noted that under 38 C.F.R.
3.307 and 3.309 (1998), a malignant giant cell tumor of the tendon
sheath is one of the diseases for which a presumption of service
connection has been established in cases involving veterans who
were exposed to herbicide agents, including Agent Orange, during
service. The Board found that the record was unclear as to whether
the veteran's giant cell tumor was malignant or benign, or whether
it may have been related to Agent Orange exposure.

In April 1999, a VA examination was conducted. Upon examination of
the veteran's right index finger, the VA examiner found evidence of
two 1-inch incisions in the first and second phalanx. The scar was
noted to be well-healed with no evidence of recurrence of the
tumor. There was no tenderness in the scar and the veteran
demonstrated strong grip in the right hand. The VA examiner
concluded that a giant cell tumor is not considered cancer and is
not one of the tumors caused by Agent Orange exposure.

In May 1999, the RO issued another Supplemental Statement of the
Case in which it again denied the veteran's claims of entitlement
to service connection for a right index finger giant cell tumor and
a temporary total evaluation under 38 C.F.R. 4.30. Thereafter, the
veteran's case was returned to the Board.

- 6 -


1. Whether the veteran's claim of entitlement to service connection
for a right index finger giant cell tumor of the tendon sheath is
well grounded.

Relevant Law and Regulations

Service connection

In general, in order to be entitled to service connection for a
disease or disability, the evidence must reflect that a disease or
disability was either incurred in or aggravated by military
service. 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303(a)
(1998). Service connection may be granted for a disease first
diagnosed after service when all of the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d).

Service connection may also be granted on a secondary basis if a
claimed disability is found to be proximately due to or is the
result of a service-connected disability. 38 C.F.R. 3.3 10(a)
(1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Furthermore,
service connection may be granted for any additional impairment of
a non service-connected disability by a service-connected
disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In
Allen, the United States Court of Appeals for Veterans Claims
(Court) concluded that ". . . pursuant to 1110 and 3.310(a), when
aggravation of a veteran's non-service- connected condition is
proximately due to or the result of a service-connected condition,
such veteran shall be compensated for the degree of disability (but
only that degree) over and above the degree of disability existing
prior to the aggravation." Id. at 448.

Well grounded claims

The threshold question with regard to the veteran's claim for
service connection is whether the claim is well grounded pursuant
to 38 U.S.C.A. 5107 (West 1991). In order for a claim to be well
grounded, there must be competent evidence of (1) a current
disability (a medical diagnosis); (2) incurrence or aggravation of
a disease

- 7 -

or injury in service (lay or medical evidence); and (3) a nexus
between the in-service injury or disease and the current disability
(medical evidence). Caluza v. Brown, 7 Vet. App. 498 (1995).

A claim for secondary service connection is subject to the well-
groundedness requirement of 38 U.S.C.A. 5107(a). See Proscelle v.
Derwinski, 2 Vet. App. 629, 633 (1992). A secondary service
connection claim is well grounded only if there is medical evidence
to connect the asserted secondary condition to the service-
connected disability. See Velez v. West, 11 Vet. App. 148, 158
(1998); Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Where the determinant issue involves a question of medical
diagnosis or medical causation, competent medical evidence to the
effect that the claim is plausible or possible is required to
establish a well-grounded claim. Grottveit v. Brown, 5 Vet. App.
91, 93 (1993). Lay assertions of medical causation or diagnosis
cannot constitute evidence to render a claim well grounded under 38
U.S.C.A. 5107(a) (West 1991).

Preliminary Matter

Under 38 C.F.R. 3.307 and 3.309 (1998), a malignant giant cell
tumor of the tendon sheath is one of the diseases for which a
presumption of service connection has been established in cases
involving veterans who were exposed to herbicide agents, including
Agent Orange, during service. In this case, the veteran has never
contended that the disease for which he currently seeks service
connection is related to Agent Orange exposure in Vietnam.
Nevertheless, in March 1999, this case was remanded to determine
whether the veteran's giant cell tumor was benign or malignant and
whether it might be at all related to exposure to Agent Orange
during service.

After examination of the veteran in April 1999, the VA examiner
found that a giant cell tumor of the type the veteran had is not a
tumor which has been

- 8 -

specifically found to be caused by Agent Orange exposure. Further,
there is no medical or other evidence in the record which relates
the veteran's claimed disability to Agent Orange exposure. See
Combee v. Brown, 34 F.3d 1039 (1994).

Accordingly, because the veteran has not contended that his giant
cell tumor was caused by exposure to herbicides, and there
continues to be no medical evidence in the record which relates his
disability to such exposure, the Board will not engage in further
discussion specific to Agent Orange exposure.

Analysis

As noted above, the threshold question regarding this issue is
whether the veteran's claim for service connection for a right
index finger giant cell tumor of the tendon sheath is well-grounded
pursuant to 38 U.S.C.A. 5107(a). A well-grounded claim is a
plausible claim, one which is meritorious on its own or capable of
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In the case at hand, the veteran's service medical records do not
show that he incurred any tumor of the right index finger during
his period of service. There is no evidence showing residuals of
any in-service injury to the right index finger, though x-ray
evidence shows the incurrence of a fracture of the distal phalanx
of the right index finger. The earliest medical evidence showing
treatment or diagnosis for a giant cell tumor of the tendon sheath
of the right index finger is dated in April 1998. At that time, the
veteran reported that he first noted the onset of an enlargement of
the lateral aspect of the right second proximal interphalangeal
joint "over the past few years".

The Board notes that the RO recently established service connection
for the fracture of the in-service fracture of the distal phalanx
of the veteran's right index finger. The veteran appears to be
claiming entitlement to secondary service connection on the basis
of a causal relationship between the service-connected condition
and the giant cell tumor condition. However, as discussed above,
medical evidence of a

- 9 -

causal relationship between the two conditions would be required to
well-ground the claim. See Reiber, supra.

The veteran has contended that there is a causal relationship
between his in-service injury or injuries to his right index
finger. However, there is no medical evidence of record showing
that such a relationship exists. The record does not show that the
veteran possesses the requisite knowledge, skill, experience,
training, or education to qualify as a medical expert in order for
such testimony to be considered competent evidence. Espiritu v.
Derwinski, 2 Vet. App. 492, (1992). Lay persons are not considered
competent to offer medical opinions regarding causation or
diagnosis, and therefore that evidence does not establish that the
claim is plausible. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
The veteran has failed to present any competent evidence showing a
relationship between the right index finger giant cell tumor of the
tendon sheath and either service or his service-connected right
index finger condition. See Caluza, 7 Vet. App. 506.

As noted here, the third requirement for a well-grounded claim is
evidence of a causal relationship between the current condition and
some injury or incurrence during service. In the absence of medical
nexus evidence, as here, this third Caluza element can
alternatively be satisfied by evidence of continuity of
symptomatology and medical or, in certain circumstances, lay
evidence of a nexus between the present disability and the
symptomatology. See Savage v. Gober, 10 Vet. App. 488, 495 (1997).
A chronic disability in service can be shown by "either evidence
contemporaneous with service or the presumption period or evidence
that is post service or post presumption period." Id.

The veteran has contended that he noticed a gradual change in the
area of the in-service injury beginning with the injury. However,
there is no contemporaneous medical evidence showing that this is
the case. Furthermore, the veteran has not been shown to be
qualified to state a medical opinion as to the alleged relationship
between any residual of the in-service fracture and the tumor.
There is no evidence of the incurrence of a chronic tumor
disability in service, and no evidence of record on which to find
a well-grounded claim under Savage, 10 Vet. App. at 495.

10-

Furthermore, with respect to the veteran's representative's
contention that consideration of the Court's ruling Allen is
appropriate to show the possibility of an aggravation of a
nonservice-connected disability by a service-connected disability,
the Board finds that there is no basis for a finding that secondary
service connection is warranted on that basis. There is no medical
evidence of record supporting a finding that residuals of a
fracture of the right second distal phalanx during service
aggravated the giant cell tumor of the tendon sheath in the same
finger. Neither the veteran nor his representative have been shown
to be qualified to make medical findings for the purpose of well-
grounding a claim. Espiritu, 2 Vet. App. at 494; Grottveit, 5 Vet.
App. at 93.

The veteran has not identified any further evidence which would
serve to establish a causal relationship between the giant cell
tumor and service or his service-connected condition. The VA is not
obligated to obtain or assist the veteran in obtaining an
oncologist opinion, which the veteran suggested to be appropriate.
Because the veteran's claim for service connection is not well-
grounded, VA is under no duty to further assist him in developing
facts pertinent to that claim. 38 U.S.C.A. 5107(a); 38 C.F.R.
3.159(a); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997); see
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Grottveit
v. Brown, 5 Vet. App. 91, 93. Therefore, the VA is under no duty to
seek an oncologist's opinion as to the etiology of the veteran's
giant cell tumor of the tendon sheath of the right index finger.

VA's obligation to assist depends upon the particular facts of the
case and the extent to which VA has advised the claimant of the
evidence necessary to be submitted with a VA benefits claim. See
Robinette v. Brown, 8 Vet. App. 69, 78 (1995). The Court has
recently held that the obligation exists only in the limited
circumstances where the appellant has referenced other known and
existing evidence. Epps v. Brown, 9 Vet. App. 341, 344 (1996). The
VA is not on notice of any other known and existing evidence which
would make the adjudicated service connection claim plausible. The
RO informed the veteran of the type of evidence necessary to state
a well-grounded claim in its statement of the case of August 1998.
The Board's

- 11 -

decision serves to inform the veteran of the kind of evidence which
would be necessary to make his claim well-grounded, namely medical
nexus evidence which serves to link the giant cell tumor to service
or to a service-connected disability.

In summary, there being no evidence linking the veteran's giant
cell tumor of the right index finger to service or any service-
connected condition, the veteran has failed to present a well-
grounded claim for service connection for a giant cell tumor of the
tendon sheath of the right index finger pursuant to the criteria
required by Caluza v. Brown, 7 Vet. App. at 506. The benefit sought
on appeal is accordingly denied.

2. Entitlement to a temporary total disability evaluation under the
provisions of 38 C.F.R. 4.30 based on a period of convalescence.

Relevant Law and Regulations

A temporary total disability rating for convalescence will be
assigned effective from the date of hospital admission or
outpatient treatment, and will continue for 1, 2, or 3 months from
the first day of the month following such hospital discharge or
outpatient treatment (with the possibility of extensions being
granted to cover additional months), if treatment of a service-
connected disability resulted in one of the following:

(1) surgery necessitating at least one month of convalescence
(including outpatient surgery after March 1, 1989);

(2) surgery with severe postoperative residuals such as
incompletely healed surgical wounds, stumps of recent amputations,
therapeutic immobilization of one major joint or more, application
of a body cast, or the necessity for house confinement, or the
necessity for continued use of a wheelchair or crutches (regular

- 12 -

weight-bearing prohibited) (including outpatient surgery after
March 1, 1989); and

(3) immobilization by cast, without surgery, of one major joint or
more (effective as to outpatient treatment March 10, 1976).

38 C.F.R. 4.30 (1998) [emphasis added].

Analysis

A plain reading of the governing regulation indicates that a
fundamental requirement of the regulation is that the treatment in
question must have been for a service-connected disability. No
medical or other competent evidence has been submitted by the
veteran to show that the treatment and convalescence in question
was for a service-connected disability. The evidence of record,
summarized above, indicates that he was treated for removal of a
giant cell tumor of the tendon sheath of the right index finger,
which, as determined above, is not service-connected.

Inasmuch as the veteran does not meet the essential legal
requirement under the governing regulation that the treatment in
question must have been for a service- connected disability, he has
not presented a claim upon which relief can be granted. In Sabonis
v. Brown, 6 Vet. App. 426, 430 (1994), the United States Court of
Appeals for Veterans Claims held that, in a case where, as here,
the law is dispositive of the claim, then the claim must, as a
matter of law, be denied because of the absence of legal merit or
lack of entitlement under the law.

In essence, an award of service connection for giant cell tumor of
the tendon sheath of the right index finger is a condition
precedent for consideration of entitlement to a temporary total
disability rating for that condition. Absent service connection for
that condition, the sought after temporary total disability rating
may not be granted as a matter of law. Sabonis, 6 Vet. App. at 430.

- 13 -

ORDER

A Well-grounded claim not having been submitted, entitlement to
service connection for a giant cell tumor of the tendon sheath of
the right index finger is denied.

The claim for a temporary total disability rating for a period of
convalescence pursuant to 38 C.F.R. 4.30 is denied.

Barry F. Bohan 
Member, Board of Veterans' Appeals



 027207855      990831    829144

DOCKET NO. 97-11 829       DATE AUG 31, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Entitlement to an increased evaluation for essential hypertension,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD 

L. J. Nottle, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1968 to January 197
1. His appeal ensues from a December 1996 rating decision of the
Department of Veterans Affairs (VA) Regional Office in Louisville,
Kentucky (RO), which, in part, denied the veteran evaluations in
excess of 60 percent for chronic lumbosacral strain, postoperative
laminectomy with bilateral diskectomy, and in excess of 10 percent
for hypertension.

In July 1998, the Board of Veterans' Appeals (Board) affirmed the
RO's decision. Subsequently, the veteran appealed the Board's
decision to the United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (hereinafter, "the Court"). In January 1999, the
Court issued an Order dismissing the Board's decision regarding the
veteran's back claim, and vacating and remanding the Board's
decision regarding the hypertension claim. The Court instructed the
Board to consider the veteran's hypertension claim pursuant to the
Department of Veterans Affairs Adjudication Procedure Manual,
M21-1, Part 6, Chap. 11, 11.18(c)(2) (August 26, 1996) (M21-1), to
discuss all potentially relevant Diagnostic Codes contained in the
VA's Schedule for Rating Disabilities (rating schedule), and to
evaluate the veteran's disability under the former and revised
cardiovascular rating criteria.

FINDINGS OF FACT

1. The VA has fulfilled its duty to assist by properly and fully
developing all relevant evidence necessary for its equitable
disposition.

2. The record contains evidence of cardiac hypertrophy on X-ray.

- 2 -

CONCLUSION OF LAW

The criteria for a 30 percent evaluation for essential hypertension
with cardiac hypertrophy have been met. 38 U.S.C.A 1155, 5107 (West
1991); 38 C.F.R. 4.104, Diagnostic Code 7007 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned his hypertension
does not reflect adequately the severity of his symptomatology, and
that therefore, it should be increased. His representative requests
the assignment of a 30 percent evaluation for hypertension under 38
C.F.R. 4.104, Diagnostic Code 7007 (1997) on the basis, that the
veteran has been diagnosed with mild cardiomegaly and angina
pectoris associated with exertional dyspnea. The veteran's
allegation that his hypertension has increased in severity is
sufficient to well ground his claim under 38 U.S.C.A. 5107(a) (West
1991). See Cafftey v. Brown, 6 Vet.App. 337, 381 (1994); Proscelle
v. Derwinski, 2 Vet.App. 629, 632 (1992).

The Board also is satisfied that VA has fulfilled its duty to
assist the veteran by properly and fully developing all relevant
evidence necessary for its equitable disposition. The veteran has
not been provided the revised criteria pertaining to cardiovascular
disabilities, but in light of the favorable decision set forth
below, he has not been prejudiced as a result thereof. Moreover,
after being given the opportunity to submit additional evidence
following the Court's January 1999 Order, he submitted medical
records with a waiver of initial consideration by the RO.

Disability evaluations are determined by evaluating the extent to
which a veteran's service-connected disability adversely affects
his ability to function under the ordinary conditions of daily
life, including employment, by comparing his

- 3 -

symptomatology with the criteria set forth in the rating schedule.
38 U.S.C.A. 1155; 38 C.F.R. 4.1, 4.2, 4.10 (1998).

By rating decision dated September 1985, the RO granted the veteran
service connection for hypertension. A 10 percent evaluation was
assigned based on: private medical records dated in 1971, showing
blood pressure readings of 132/110, 142/110, 142/100, 154/96; a
letter dated in 1972, from a potential employer denying the veteran
employment because he was shown to have borderline cardiomegaly,
essential hypertension and obesity; a hospital report dated in
1985, reflecting admission for hypertension and a discharge
diagnosis of essential hypertension controlled with medication; and
a May 1985 report of VA examination disclosing blood pressure
readings of 124/84, 122/82, and 120/82.

The veteran's essential hypertension has been evaluated as 10
percent disabling under 38 C.F.R. 4.104, Diagnostic Code 7101.
During the pendency of the veteran's appeal, the rating criteria
for evaluating cardiovascular diseases were amended, effective
January 12, 1998. See 62 Fed. Reg. 65207-65224 (1997). Prior to the
change, Diagnostic Code 7101 provided that a 10 percent evaluation
was warranted for diastolic blood pressure readings of
predominantly 100 or more. A 20 percent evaluation required
diastolic blood pressure of predominantly 110 or more with definite
symptoms. A 40 percent evaluation required diastolic pressure of
predominantly 120 or more with moderately severe symptoms. 38
C.F.R. 4.104, Diagnostic Code 7101 (1997). Diagnostic Code 7101, as
revised, provides that a 10 percent evaluation is warranted for
diastolic pressure of predominantly 100 or more, or; systolic
pressure predominantly 160 or more, or; minimum evaluation for an
individual with a history of diastolic pressure predominantly 100
or more who requires continuous medication for control. A 20
percent evaluation requires diastolic pressure of predominantly 110
or more, or; systolic pressure of predominantly 200 or more. A 40
percent evaluation requires diastolic pressure of predominantly 120
or more. 38 C.F.R. 4.104, Diagnostic Code 7101 (1998).

The record includes approximately 45 blood pressure readings
recorded between 1985 and 1997. The highest diastolic readings are
100, recorded in November 1985

- 4 -

and June 1990; all other diastolic readings are below 100. The
veteran has not manifested a diastolic reading of 110 since 1971,
when he began taking medication to control his hypertension, and
has never manifested a systolic reading of 200. In fact, based on
the diastolic and systolic readings noted since 1971 and on
statements made by the veteran for purposes of medical treatment,
it appears that the veteran's hypertension has remained controlled
by medication since it was first diagnosed. Acknowledging that this
evidence must be applied to the rating criteria that are most
favorable to the veteran, see Karnas v. Derwinski, 1 Vet.App. 308,
312-313 (1991), the Board finds that an evaluation in excess of 10
percent is not warranted under the former or revised criteria of
Diagnostic Code 7101 as the veteran has not been shown to have
diastolic blood pressure of predominantly 110 or more, with or
without definite symptoms, or systolic pressure of predominantly
200 or more.

Clearly, an evaluation in excess of 10 percent is not warranted
based on the veteran's blood pressure readings. However, recent X-
rays show that the veteran has other cardiac-related symptoms,
including mild cardiomegaly, which could be considered as part of
the veteran's service-connected hypertension. According to M21-1,
when cardiac hypertrophy (which, like cardiomegaly, indicates
enlargement of the heart) is demonstrated in a veteran with
service-connected hypertension, that manifestation should be
service connected based on its relationship to the hypertension.
See 11.18(c)(2). Applying this rule to the veteran's claim, the
Board recharacterizes the veteran's service-connected essential
hypertension to include cardiac hypertrophy.

In light of the foregoing, the Board must consider the veteran's
claim under 38 C.F.R. 4.104, Diagnostic Code 7007, which governs
evaluations for hypertensive heart disease. Prior to January 12,
1998, this code provided that a 30 percent evaluation was warranted
for hypertensive heart disease with definite enlargement of the
heart, sustained diastolic hypertension of 100 or more, moderate
dyspnea on exertion. A 60 percent evaluation required hypertensive
heart disease with marked enlargement of the heart, confirmed by
roentgenogram, or the apex beat beyond midclavicular line,
sustained diastolic hypertension, diastolic 120 or more, which may
later have been reduced, dyspnea on exertion, more than light

- 5 -

manual labor is precluded. 38 C.F.R. 4.104, Diagnostic Code 7007
(1997). This code now provides that a 10 percent evaluation is
warranted for workload of greater than 7 METS but not greater than
10 METS results in dyspnea, fatigue, angina, dizziness, or syncope,
or; continuous medication required. A 30 percent evaluation
requires workload of greater than 5 METs but not greater than 7
METS results in dyspnea, fatigue, angina, dizziness, or syncope,
or; evidence of cardiac hypertrophy or dilation on
electrocardiogram, echocardiogram, or X-ray. A 60 percent
evaluation requires more than one episode of acute congestive heart
failure in the past year, or; workload of greater than 3 METs but
not greater than 5 METs results in dyspnea, fatigue, angina,
dizziness, or syncope, or; left ventricular dysfunction with an
ejection fraction of 30 to 50 percent. 38 C.F.R. 4.104, Diagnostic
Code 7007 (1998).

The record in this case includes X-ray evidence of mild
cardiomegaly; therefore, the Board finds that a 30 percent
evaluation is warranted under the revised criteria. The
representative's request for a 30 percent evaluation for the
veteran's hypertension has thus been satisfied. For the sake of
further argument, however, the Board notes that a 60 percent
evaluation is not warranted under the former or revised criteria.
The evidence establishes that the veteran has mild, not marked,
enlargement of the heart; has never had diastolic hypertension of
120 or more; and did not suffer congestive heart failure within the
past year. Moreover, although a VA examiner associated the
veteran's complaints of chest pain on exertion with angina in 1987,
his cardiomegaly was found to be asymptomatic in June 1996.
Finally, there are no findings of record showing workload of
greater than 3 METs but not greater than 5 METs resulting in
dyspnea, fatigue, angina, dizziness or syncope, or left ventricular
dysfunction with an ejection fraction of 30 to 50 percent.

The Board recognizes that the rating schedule is designed to
accommodate changes in condition, and that the veteran may be
awarded an evaluation in excess of 30 percent in the future should
his disability picture change. See 38 C.F.R. 4.1. At present,
however, the Board finds that a 30 percent evaluation more nearly
approximates his current disability picture.

- 6 -

In reaching its decision, the Board considered the potential
application of the various other provisions of 38 C.F.R., Parts 3
and 4, whether or not they were raised by the veteran, as well as
the history of the veteran's disability, as required by Schaftath
v. Derwinski, 1 Vet.App. 589, 592 (1991). There is no indication
that the schedular criteria are inadequate to evaluate the
veteran's disability. His disability has not been shown to cause
marked interference with employment (i.e., beyond that contemplated
in the assigned evaluation), or to necessitate frequent periods of
hospitalization, and it has not rendered impracticable the
application of the regular schedular standards so as to warrant
assignment of an extra-schedular evaluation. In the absence of such
factors, the Board is not required to remand this matter to the RO
for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See
Bagwell v. Brown, 9 Vet.App. 337, 338-9 (1996); Floyd v. Brown, 9
Vet.App. 88, 96 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227
(1995).

ORDER

An evaluation of 30 percent for essential hypertension with cardiac
hypertrophy is granted subject to statutory and regulatory
provisions governing the payment of monetary benefits.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

7 -



